Citation Nr: 1230479	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active service from June 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which in part denied service connection for PTSD.  

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

The Board notes that the August 2009 rating decision denied the issues of entitlement to service connection for PTSD only.  The December 2009 statement of the case and subsequent supplemental statements of the case have worded the PTSD issue as also including agoraphobia.  However, the evidence reflects other possible psychiatric disorders diagnosed, to include anxiety disorder not otherwise specified (NOS), bipolar disorder, and panic disorder without agoraphobia.  The Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. 1 (2009).  Accordingly, the Board has amended the claim as listed on the cover page.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran claims that he has a psychiatric disorder, including PTSD as a result of service.  Unfortunately, the Board finds that additional development is needed.

Service treatment records are negative for any significant findings or complaints, on entry, or during service, other than an April 1972 random urinalysis which was described as positive, but did not indicate what substance he tested positive for.  An April 1972 mental status evaluation is noted to be unremarkable, and no mental disorder is shown on discharge examination of the same month.  He is alleging entitlement to service connection for PTSD, and has reported various stressors that took place in service.  His service personnel records show that he was in Vietnam from June 1971 to June 1972.  His military occupational specialty was cargo handler.  

The Veteran's claimed stressors included witnessing a helicopter (chopper) crash off the coast of Chu Lai during the approach of Typhoon Hester in October 1971, and hearing the men who were dying inside.  He also reported that during this Typhoon, he was in a barracks that collapsed, but got out because an officer alerted him to get out before it collapsed.  He testified that the officer, a Captain Anthony Quinn, was killed by the collapse.  The Veteran indicated that he felt very guilty about his death and began abusing drugs after this incident while still in the service.  

The Board notes that the stressors relating to the typhoon in Chu Lai, and the incidents therein have been conceded by the RO following appropriate development to military sources. 

However, the Board notes that the Veteran underwent a VA PTSD examination in March 2009, and that an addendum following claims file review was prepared in November 2009.  The addendum appears to suggest the existence of treatment records from between the March 2009 VA examination and the November 2009 addendum, although no such records are associated with the claims folder or the electronic record.  

Additionally, since the March 2009 VA examination and November 2009 addendum, additional evidence has been obtained which includes a 2010 treatment report noting a history of PTSD.  

Moreover, the Board notes that an initial request to SSA from February 2011 has yielded no response, and no follow-up requests are shown in the claims files or electronic record.  He is reported to have filed for SSA disability in an August 2008 private treatment record that also noted him to be diagnosed with bipolar disease.  He has submitted a copy of a Social Security decision dated in November 2008 showing a grant for disability benefits.  However, no medical records were included.  Thus, follow up with SSA is indicated.

Finally relevant ongoing medical records should be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for a psychiatric disorder.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain VA treatment records dated from March 2009 to November 2009, and since July 2010, from the Huntington, West Virginia VA medical center.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the Veteran and his representative should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should be advised that the Veteran's stressors of being at Chu Lai during Typhoon Hestor in October 1968 and witnessing a chopper crash and the barracks collapse has been verified.  The examination report should include a detailed account of all psychiatric pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  If the examiner diagnoses the Veteran with PTSD, then the examiner should identify the stressors upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided. 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

